485 F.2d 581
73-2 USTC  P 9749
Robert M. ROSE and Doris D. Rose, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 73-2023 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 2, 1973.Rehearing and Rehearing En Banc Denied Dec 28, 1973.

Robert M. Rose, M. D., pro se.
Scott P. Crampton, Asst. Atty. Gen., Ernest J. Brown, Acting Chief, Fred B. Ugast, Acting Asst. Atty. Gen., Tax Div., U. S. Dept. of Justice, Lawrence B. Gibbs, Acting Chief Counsel, IRS, Washington, D. C., for respondent-appellee.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
This is an appeal from the Tax Court of the United States.  The appellants, Dr. and Mrs. Robert M. Rose, contend that they are entitled to medical deductions for the cost of food, lodging, and other living expenses of their daughter caused by seeking a climate more favorable to a serious bronchial condition.  There can be no doubt that the daughter was intensely ill and that she was greatly benefitted by leaving her home in New Orleans for Arizona and Florida.


2
Dr. Rose, however, steadfastly declines to accept the medical non-deductibility of the cost of food, lodging, and similar living expenses while away from home under such circumstances.


3
We now hold, for the second time, that these expenses are not deductible.  See Rose v. Commissioner, 435 F.2d 149 (1970), affirming per curiam, 52 T.C. 521 (1961), cert. denied, 402 U.S. 907, 91 S.Ct. 1377, 28 L.Ed. 647 (1971).

The decision of the Tax Court is

4
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I